Citation Nr: 1000107	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial increased evaluation for kidney 
stones rated as 0 percent disabling, effective January 13, 
2006, and 30 percent, effective May 16, 2008.

2.  Entitlement to an initial increased evaluation for a 
right knee disability rated as 0 percent disabling, effective 
January 13, 2006, and 10 percent disabling, effective April 
10, 2009.

3.  Entitlement to an initial increased evaluation for a 
right shoulder dislocation strain with impingement rated as 
20 percent disabling.

4.  Entitlement to an initial increased evaluation for right 
hip cumulative strain rated as 10 percent disabling.

5.  Entitlement to an initial increased evaluation for a 
cervical spine disability rated as 10 percent disabling.

6.  Entitlement to an initial increased evaluation for a 
thoracolumbar spine disability rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to 
June 1984, June 1990 to September 1990, May 1992 to September 
1992, and August 1996 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for right hip 
cumulative strain assigning a 10 percent evaluation; right 
shoulder dislocation strain with impingement assigning a 10 
percent evaluation; thoracolumbar strain assigning a 10 
percent evaluation; cervical spine degenerative joint disease 
assigning a 10 percent evaluation; right knee cumulative 
strain assigning a 0 percent evaluation; and kidney stones 
assigning a 0 percent evaluation.  All evaluations are 
effective January 13, 2006.  In April 2007, the RO granted an 
increased rating of 20 percent for the right shoulder 
disability, effective January 13, 2006.  The Veteran has not 
indicated that she is satisfied with this rating.  Thus, this 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  The RO granted an increased rating of 30 percent for 
kidney stones in June 2009, effective May 16, 2008, and an 
increased rating of 10 percent for the right knee disability, 
effective April 10, 2009.  As discussed below, the Veteran 
has withdrawn these claims.  

In August 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

Additional evidence was added to the record that the RO has 
not reviewed.  A remand, pursuant to 38 C.F.R. § 20.1304 is 
not necessary, however, as the evidence is not relevant to 
the issues on appeal.

The Veteran filed service connection claims in 2009 for a 
right ankle disability, asthma, migraines, hysterectomy, 
fibromyalgia, irritable bowel syndrome, hearing loss, and 
hypertension.  These claims are referred to the RO.

The issues of entitlement to an initial increased rating for 
the thoracolumbar spine and the cervical spine are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  At the August 2009 Board hearing, prior to the 
promulgation of a decision, the Veteran submitted testimony 
withdrawing her increased rating claims for kidney stones and 
a right knee disability.  

2.  The right shoulder disability is manifested by abduction 
most severely limited to 90 degrees and flexion most severely 
limited to 100 degrees due to pain, history of recurrent 
dislocations and impingement syndrome, tendonitis, bursitis, 
x-ray evidence of mild inferior spurring in the glenohumeral 
joint, and some functional impairment due to pain.

3.  The right hip disability is manifested by abduction most 
severely limited to 25 degrees and flexion most severely 
limited to 80 degrees due to pain, x-ray evidence of slight 
spurring which could represent early arthritis, and some 
functional impairment due to pain.


CONCLUSIONS OF LAW

1. Because the appellant has withdrawn her appeal with 
respect to the increased rating claim for kidney stones, the 
Board does not have jurisdiction to consider the claim and it 
is dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  Because the appellant has withdrawn her appeal with 
respect to the increased rating claim for a right knee 
disability, the Board does not have jurisdiction to consider 
the claim and it is dismissed. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009)

3.  The criteria for an initial increased rating higher than 
20 percent for a right shoulder dislocation strain with 
impingement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Plate 
I, Diagnostic Code 5201 (2009).

4.  The criteria for an initial increased rating higher than 
10 percent for right hip cumulative strain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.71a, Plate II, Diagnostic Code 5252 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn issues

At the August 2009 hearing, the Veteran withdrew her appeal 
with respect to the increased rating claims for kidney stones 
and a right knee disability.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Appeals withdrawn on record 
at a hearing are an exception to the requirement for a 
written withdrawal.  See 38 C.F.R. § 20.204(b).

As the Veteran has withdrawn her appeal with respect to the 
increased rating claims for kidney stones and a right knee 
disability, there remain no allegations of errors of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction and these issues are dismissed.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2006 and March 2006, regarding the 
initial service connection claims for the right hip and right 
shoulder disabilities.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

After the RO granted service connection for the right hip and 
right shoulder disabilities in a July 2006 rating decision, 
the Veteran filed a notice of disagreement with the assigned 
ratings in October 2006.  The RO continued the 10 percent 
rating for the right hip in an April 2007 statement of the 
case but granted an increased rating of 20 percent for the 
right shoulder disability.  While the Veteran was not 
provided a VA letter outlining the evidence necessary to 
substantiate an initial increased rating claim, the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
Veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the right hip and shoulder disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

III.  Analysis

The RO granted service connection for right hip cumulative 
strain and right shoulder dislocation strain with impingement 
in July 2006, assigning 10 percent ratings, effective January 
13, 2006.  The Veteran appealed this action.  In April 2007, 
the RO granted an increased rating of 20 percent for the 
right shoulder dislocation strain, effective January 13, 
2006.  The Veteran has not indicated that she is satisfied 
with this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 




(a)  Right shoulder

The Veteran's right shoulder disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of 
motion of the arm.  A 20 percent rating is assigned for 
limitation of motion at shoulder level on the major or minor 
side.  A 30 percent rating is assigned for limitation of 
motion to midway between side and shoulder level on the major 
side; and a 20 percent rating is assigned for limitation of 
motion to midway between side and shoulder level on the minor 
side.  A 40 percent rating is assigned for limitation of 
motion of the arm to 25 degrees from side on the major side; 
and a 30 percent rating is assigned for limitation of motion 
of the arm to 25 degrees from side on the minor side.  The 
Veteran reported on an April 2009 VA examination that she was 
right-handed; thus, her right shoulder is considered the 
major side.

Normal range of motion in the shoulder is from 0 to 180 
degrees of forward elevation (flexion) and 0 to 180 degrees 
of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I.

A March 2006 VA examination report shows that on physical 
examination, active range of motion in the right shoulder was 
flexion to 140 degrees and abduction to 120 degrees.  There 
was impingement at 120 degrees of flexion and abduction.  
There was pain at the extreme in all ranges of motion.  There 
was an estimate of an additional 20 degrees loss of flexion 
and abduction due to increased pain and fatigue after 
repetitive movement.

A June 2008 VA orthopedic consult record shows the right 
shoulder demonstrated full range of motion with painful arc 
starting at about 90 degrees of abduction.

An October 2008 VA physical therapy record shows the Veteran 
had full active range of motion in flexion and abduction of 
the shoulder without a painful arc.  The assessment was 
improving right shoulder pain, strength, and function.

In April 2009, a VA examination report shows that flexion in 
the right shoulder was to 180 degrees and painless with 
repetitions.  Abduction was to 110 degrees with pain starting 
at 110 degrees.  There was no impingement.  There was no 
additional loss of range of motion with repetition.

The medical evidence shows that the range of motion in the 
shoulder is most severely limited to 90 degrees of abduction 
and 100 degrees of flexion with pain.  This does not warrant 
a rating higher than 20 percent under Diagnostic Code 5201.

The other diagnostic codes addressing the shoulder that allow 
for a rating higher than 20 percent do not apply.  The 
medical evidence does not show ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  

The medical evidence does not show malunion of the humerus or 
any present recurrent dislocation at the scapulohumeral joint 
with frequent episodes of guarding of all arm movements as 
contemplated under Diagnostic Code 5202.  A March 2006 VA 
examination report shows the Veteran originally injured her 
right shoulder by dislocating it doing pushups for physical 
training in 1992.  She treated it with a sling and non-
steroidal anti-inflammatory drugs.  In 1999, she dislocated 
the right shoulder again while serving in Korea.  X-ray 
examination in March 2006 shows that there was mild inferior 
spurring off the glenohumeral joint without other significant 
bony or soft tissue abnormalities.  In June 2008, the Veteran 
reported a history of recurrent right shoulder dislocations.  
She indicated that the first dislocation happened in 1992 and 
since then she has had six or seven episodes of the shoulder 
coming out of the joint, the last time being in 2002.  The 
assessment was impingement syndrome and bicipital right 
tendonitis.  Impression studies of the right shoulder in May 
2008 show that osseous structures appeared intact.  Alignment 
and degree of rotation was normal.  There were mild 
degenerative changes of the acromioclavicular joint and 
glenohumeral joint similar to prior examinations.  An August 
2008 VA physical therapy record shows an assessment of 
tendonitis, bursitis, and impingement of the right shoulder.  
In October 2008, a VA physical therapy record shows the 
Veteran denied any functional limitations or issues with 
instability or dislocation over the past four weeks.  An 
April 2009 VA examination notes no instability, giving way, 
or episodes of dislocation or subluxation in the right 
shoulder.  While the record shows a history of recurrent 
dislocation, there have been none since 2002, nor are there 
frequent episodes of guarding of all arm movements.  Thus, a 
rating higher than 20 percent does not apply under Diagnostic 
Code 5202.  

A separate neurological rating for the right shoulder also is 
not warranted.  A November 2007 VA treatment record notes the 
Veteran had symptoms of peripheral neuropathy that were 
related to her chronic cervical spine degenerative joint 
disease and right hip and right shoulder injuries.  The 
rationale was that the symptoms were chronologically related 
to her injuries and waxed and waned with her neck, shoulder, 
and hip symptoms.  However, a separate November 2007 VA 
treatment record notes that because the Veteran had 
complaints of peripheral neuropathy in a sock and glove 
formation, her B12 was checked and found to be deficient.  A 
March 2008 treatment record notes that B12 injections might 
be beneficial for neuropathy.  An August 2008 VA physical 
therapy record shows the Veteran was neurovascularly intact 
about the shoulder.  In April 2009, a VA examination report 
shows that there was no impingement or deltoid atrophy, and 
muscle strength was 5 out of 5.  

Thus, the medical evidence shows that a rating higher than 20 
percent is not warranted for the right shoulder disability.

(b)  Right hip

The Veteran's right hip cumulative strain is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5252 at 10 percent 
disabling.  A 10 percent rating is assigned for flexion in 
the thigh limited to 45 degrees.  A 20 percent rating is 
assigned for flexion in the thigh limited to 30 degrees.  A 
30 percent rating is assigned for flexion in the thigh 
limited to 20 degrees.  A 40 percent rating is assigned for 
flexion in the thigh limited to 10 degrees.

Normal range of hip flexion is from 0 to 125 degrees.  Normal 
hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II.

A March 2006 VA examination report shows the history of the 
original injury was that the Veteran fell onto the right hip 
and into a pot hole while running in 1997 as part of physical 
training.  She was treated with a crutch for 12 months.  No 
further incident or injuries were noted.  The current 
subjective complaints were chronic aching.  On physical 
examination, the Veteran had a rocking gait favoring the 
right hip.  Flexion in the hip was limited to 90 degrees out 
of 125 degrees with pain at the extreme of range of motion.  
There was estimated an additional loss of range of flexion of 
10 degrees due to pain with repetition.  Abduction was to 25 
out of 45 degrees with pain at the extreme range of motion.

An April 2009 VA examination report shows that flexion in the 
right hip was to 120 degrees and painless with no additional 
limitation following repetitive range of motion.  Abduction 
was to 40 degrees due to pain with no additional limitation 
following repetitive range of motion.  

The medical evidence shows that flexion of the right hip was 
most severely limited to 80 degrees due to pain.  This 
impairment does not warrant a higher rating under Diagnostic 
Code 5252.  

The other diagnostic codes pertaining to the hip that allow 
for ratings higher than 10 percent do not apply.  The medical 
evidence does not show ankylosis of the right hip joint as 
addressed under Diagnostic Code 5250.  The medical evidence 
also does not show hip flail joint under Diagnostic Code 
5254.

The right hip abduction does not warrant a rating higher than 
10 percent under Diagnostic Code 5253 for limitation of 
abduction motion lost beyond 10 degrees.  The March 2006 VA 
examination report shows that right hip abduction was to 25 
degrees.  The April 2009 VA examination report shows that 
right hip abduction was to 40 degrees with pain.

Additionally, the medical records do not show malunion of the 
right hip joint as contemplated under Diagnostic Code 5255.  
X-ray examination in March 2006 showed no fracture or 
radiopaque foreign body identified, no evidence of arthritis, 
and no soft tissue abnormality.  X-ray examination in April 
2009 showed that the hip joint spaces were preserved with 
slight spurring of the hip joints bilaterally, which was 
noted could be early arthritis.  There was no fracture or 
dislocation identified.

A separate neurological rating does not apply for the right 
hip.  A November 2007 VA treatment record notes that the 
Veteran had symptoms of peripheral neuropathy, which were 
likely related to chronic cervical spine degenerative joint 
disease, and right shoulder and right hip injuries, as the 
symptoms were related chronologically to her injuries and 
waxed and waned with her neck, shoulder, and hip.  A separate 
November 2007 treatment record notes, however, that since the 
Veteran was complaining of sock and glove peripheral 
neuropathy, her B12 was checked and was deficient.  It was 
noted in March 2008 that B12 injections might be beneficial 
for neuropathy.  The April 2009 VA examination report shows 
that the Veteran denied a history of numbness, paresthesias, 
or leg or foot weakness.  

Thus, a schedular rating higher than 10 percent is not 
warranted for the right hip based on the medical evidence of 
record.

(c) Summary

The level of impairment associated with the right hip and 
right shoulder disabilities has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for 10 and 20 percent ratings, 
respectively.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The application of a higher disability evaluation based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply based on 
the medical evidence of record.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Veteran has complaints of pain in the 
right hip and shoulder including painful motion, but this 
impairment is contemplated by the 10 and 20 percent ratings 
assigned, respectively.  Thus, the right hip and shoulder 
disabilities are properly evaluated.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

An extra-schedular evaluation under 38 C.F.R. § 3.321 has 
been considered.  However, the impairment associated with the 
right shoulder and right hip disabilities is adequately 
considered by the diagnostic codes applied.  The medical 
evidence shows limitation of motion in the right hip and 
right shoulder due to pain.  Diagnostic Codes 5252 and 5201 
specifically consider this type of impairment.  Thus, the 
evidence does not present such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disabilities are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) also has been considered.  The Veteran 
reported in April 2009 that she was an intelligence analyst 
on a full-time basis and had not lost any time from work 
during the last 12 months.  Therefore, any inferred TDIU 
claim is inapplicable in this case.

The preponderance of the evidence is against the increased 
rating claims for the right hip and right shoulder 
disabilities; there is no doubt to be resolved; and increased 
ratings are not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

The appeal with respect to the claim for entitlement to an 
initial increased evaluation for kidney stones rated as 0 
percent disabling, effective January 13, 2006, and 30 percent 
disabling, effective May 16, 2008, is dismissed.

The appeal with respect to the claim for entitlement to an 
initial increased evaluation for a right knee disability 
rated as 0 percent disabling, effective January 13, 2006, and 
10 percent disabling, effective April 10, 2009, is dismissed.

Entitlement to an initial increased evaluation for a right 
shoulder dislocation strain with impingement rated as 20 
percent disabling is denied.

Entitlement to an initial increased evaluation for right hip 
cumulative strain rated as 10 percent disabling is denied.


REMAND

The Veteran seeks higher evaluations for disabilities of the 
thoracolumbar and cervical spines.  She was last evaluated in 
April 2009.  Since that time, the Veteran has reinjured her 
cervical and thoracolumbar spines.  She testified in the 
August 2009 hearing that she fell in her driveway the day 
before the hearing.  A July 2009 VA treatment record also 
notes the Veteran was rear-ended in her car and suffered 
muscle spasms in her back and lateral muscle tenderness on 
the left side to palpation.

As the severity of the thoracolumbar and cervical spine 
disabilities is shown to have potentially increased since the 
last VA examination in April 2009, an additional evaluation 
is warranted to properly determine the present severity of 
the disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
recent treatment for the cervical and 
thoracolumbar spine disabilities since 
July 2009 and then obtain any records 
identified.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
present severity of the cervical and 
thoracolumbar spine disabilities.  The 
examiner should do the following:

(a)  Conduct range of motion studies in 
the cervical and thoracolumbar spines 
including after repetitive movement 
accounting for any limitations due to 
pain, weakness, fatigability, or 
incoordination.

(b)  State whether the Veteran has 
ankylosis in the cervical or thoracolumbar 
spines.

(c)  Assess whether the Veteran has had 
any incapacitating episodes due to flare-
ups in the thoracolumbar or cervical 
spines in the past 12 months, and if so, 
the duration of such episodes.

(d)  Separately assess any neurological 
impairment as a result of the 
thoracolumbar or cervical spine 
disabilities, and state whether any 
impairment is analogous to mild, moderate, 
or severe incomplete paralysis.

(e)  Assess whether the spine disabilities 
render the Veteran unemployable.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

3.  Thereafter, any additional development 
deemed necessary should be conducted.  If 
either of the benefits sought on appeal 
remain denied, issue the Veteran and her 
representative a supplemental statement of 
the case and allow a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


